Willard Bartlett, J.:
This is an action by a tenant against a-landlord to recover damages for personal injuries alleged to have been sustained by the tenant in falling down a stairway provided by the landlord for the common use of the tenants in the premises. The complaint alleges that the plaintiff’s fall was occasioned “and said injuries caused solely and wholly through the negligence and carelessness of the defendant, his agents, servants and. employees, in permitting said stairway to be in a dangerous and insecure condition, and in failing to have the proper light in the hallway and to be and remain wholly unlighted in violation of the Laws State of New York and ordinances of the City of New York.” There is no specification whatever showing in what respect the stairway was dangerous or insecure. The affidavit on which the defendant moved for a bill of particulars delares that he does not know in what respect the stairway was in a dangerous and insecure condition or what portion of the stairway is referred to in the allegation of the complaint. He further avers that he has caused diligent inquiries to be made and has been unable to learn in what respect the stairway was dangerous or insecure, but that on the contrary, so far as he has been able to ascertain, it was in a perfectly safe and secure condition at the time of the alleged accident.
The plaintiff presented no affidavit whatever in opposition to the motion.
We think that the application should have been granted. ( Wilson v. American Steel & Copper Plate Co., 56 App. Div. 527; Daly v. Bloomingdale, 71 id. 563; King v. Brookfield, 72 id. 483.) The possibilities are so numerous as to what the plaintiff may claim on the trial in regard to the actual condition of the stairway which rendered it insecure and dangerous, that the defendant ought to have some intimation in advance in regard to the case which he wil have to meet.
*596, Order reversed, in so far as appealed from, with ten dollars costs and disbursements, and motion, granted'.
Goodrich, P. J., Hirsghberg, Jenks and Hooker, JJ., concurred.
Order, so far as appealed from, reversed, with ten dollars costs and disbursements, and motion granted.